Mr. Justice Shepard
delivered the opinion of the Court:
The errors assigned may be considered together as presenting the two general propositions: 1. That the special *292term for the Orphans’ Court had no jurisdiction whatever to make the order for partial distribution. 2. That the income of the estate must be regarded as an accumulation, so far as Mrs. Cropper’s right is concerned, from the time of the death of the testator until thé payment of all debts and the final distribution.
1. It is contended that the statute of Maryland, 1798, Chap. 101, which governs proceedings for the administration of estates in the Orphans’ Court of this District, confers no express power upon that court to make the order appealed from, and that the exercise of all implied or constructive power is expressly prohibited by Subch. 15, Sec. 10 of said act, which reads as follows: “ The said Orphans’ Court shall not, under pretext of incidental power or constructive authority, exercise any jurisdiction not expressly given by this act or some other law.” This provision is too plain to admit of construction; it means what it says. It therefore remains to be seen if the power exercised by the court below in making the order appealed from is conferred by any other provision of the said act. Subch. 8, Sec. 1, requires all executors and administrators to render accounts within fifteen months after the date of letters, and authorizes extension of time by the court. Subch. 15, Sec. 1, provides among other things, that the Orphans’ Court shall exist “for the purpose of taking the probate of wills, granting letters testamentary and of administration, directing the conduct and settling the accounts of executors and administrators, securing the rights of legatees, superintending the distribution of the estates of intestates, securing the rights of orphans and legatees, and administering justice in all matters relative to the affairs of deceased persons according to law.”
Subch. 10, Sec. 6 : “ When it shall appear by the first or other account of an executor or administrator with the will annexed, that all the claims against or debts of the deceased, which have been known by or notified to the said executor or administrator, have been discharged, or retained for, or *293settled, it shall be his duty to deliver up the estate in his hands to those entitled; provided, that his duty and power with respect to future assets shall not cease.”
Section 7 of the same subchapter provides that where the executor or administrator has in hand assets to a great amount, and there is no reason to apprehend that they will be nearly exhausted in payment of debts, those entitled after payment of debts, if “in want of subsistence or greatly straitened in their circumstances,” may upon application to the court have an order for part payment, upon giving bond with security to make return if needed for payment of debts. Section 8 extends the same privilege to legatees. Section 9 provides for the revocation of the letters of executors and administrators in event of failure to return accounts when so directed.
Subch. 14, Sec. 12: “Any executor or administrator shall be entitled to appoint a meeting of creditors, or of persons entitled to distributive shares or legacies, or a residue, on some day by the court approved, and passage of claims, payment or distribution may be there made, under the court’s direction and control.”
Subch. 15, Sec. 12: “ The Orphans’ Court shall have full power, authority and jurisdiction to examine, hear and decree upon all accounts, claims, and demands, existing between wards and their guardians, and between legatees, or persons entitled to any distributable part of an intestate’s estate, and executors and administrators, and may enforce obedience to, and execution of, their decrees, in the same ample manner as a court of chancery may.”
Sections 16,17, and 18, provide for proceedings in matters of contest between parties interested and for appeals therefrom. Section 19 reads thus: “An appeal from the Orphans’ Court shall not stay any proceedings which may with propriety be carried on before the appeal is decided, providing the said Orphans’ Court can provide for conforming to the decision of the court above, whether the said decision may eventually be for or against the appellant.”
*294The foregoing sections of chapters of the act of 1798 seem to be all that have any bearing or shed any light upon the questions presented in this case.
After careful consideration, we are of the opinion, that the court below, sitting for Orphans’ Court business, had jurisdiction of the' matter in controversy.
As appears from the foregoing recital of the provisions of the statute, it had the express power, fully conferred, to require the’ executors to render an account, to examine and settle the same, and to secure the rights of the legatees.
Subchapter 14,- Section 12, authorizes the executors to appoint a day for settlement, when the estate is ready therefor,, and payment, distribution, etc., maythen be made under order of the court. The executors did not avail themselves' of this privilege prior to the proceedings of the appellee, because, no doubt, they did not consider the estate ready for distribution, and preferred to' wait until the writ of error takeni to review the probate of the will might be disposed oh Having the power to order the account to be filed, and to settle the same, the court had the express power also, under Subchapter 10, Section 6, if it should appear that all debts had been paid, to order the executors to perform the duty thereby imposed, viz., “to deliver up and distribute the residue.”
Provision for contests that may grow out of the matters within the jurisdiction is made in the sections of Subchapter 15, above referred to. Section 12 thereof, which has application only in matters of contest (Conner v. Ogle, 4 Md. Ch 450), confers express power “to examine,, hear and determine all accounts, claims md demands existing between legatees or distributees and executors and administrators,” with the power “ to enforce obedience to, and execution of, their decrees in the same ample manner as a court of chancery may.” The contest in this case was begun by the filing of the appellee’s petition to compel an account and partial distribution, followed by the exceptions to the account as rendered, and resulted in the decree for distribution in part, which is the subject of this appeal,.
*2952. It is further contended that, notwithstanding the Orphans’ Court may have had jurisdiction of the general subject matter of accounts and distribution of the estate, its powTer did not extend to a decree for part distribution. The first point of the contention is that the power to order part distribution is expressly limited by Subchapter 10, Section 7, to those legatees or distributees who may petition the court, showing themselves to be “ in want of subsistence or greatly straitened in their circumstances.” This section is evidently intended to provide for cases where perfectly solvent, or apparently solvent, estates may be very long delayed in settlement on account of claims, litigation, etc., whereby great hardship might be caused to needy legatees and distributees. It is true that the only other provisions concerning distribution are found in Section 6 of the same subchapter, and in Subchapter 14, Section 12, and these contemplate complete and final settlement and distribution, after all known debts “have been discharged, retained for, or settled.” Under Section 6, it has been said that the Orphans’ Court is not required to ascertain the “individuals entitled to legacies, distributive shares and residues;” that the executor “administers the estate in pais? and that if he doubts as to who are entitled to distribution, legacy or residue, and in what proportions, he may procure action of the court, which would protect him under the power conferred by Subchapter 14, Section 12, aforesaid. Conner v. Ogle, 4 Md. Ch. 450.
This estate was not in the condition contemplated in Section 7, and the application of the appellee had no reference to a part distribution under it. It was not only a great estate, unquestionably solvent, but the account of the executors, upon which the court acted, showed that all claims against it had been discharged; at least, it was not made io appear that there were any outstanding unpaid debts or demands. Nothing stood in the way of distribution, under the provisions of Section 6, unless it was the proceeding pending in the Supreme Court of the United States to review the *296decree admitting the will and codicil to probate. The executors did not offer to distribute in pais; nor did they seek to avail themselves of the provisions of Subchapter 14, Section 12, until after the institution of appellee’s proceeding herein. At the same time, however, their motion for an order “ directing the distribution of the entire estate in pursuance of the terms of the will,” is a distinct admission that the estate is ready for final distribution among those entitled thereto. Whether this motion was well taken is not before us. Possibly it ought to have been gran ted. The writ of error did not operate as a supersedeas. The bond was for costs only. Stafford v. Union Bank, 17 How. 275; Kitchen v. Randolph, 93 U. S. 86; Goddard v. Ordway, 94 U. S. 672.
The executors took charge of the estate after the probate, and have since proceeded to administer the estate. The appellee has recognized them and their administration by her proceedings for account and distribution in .part, notwithstanding her writ of error. Under these circumstances, the Orphans’ Court had the power to order distribution to be made.
In acting upon the petition of appellee and decreeing part distribution, the court below was evidently governed by the provisions of Subchapter 15, Section 19. Whether this section operates as a limitation upon the power to proceed with , the1 administration and distribution of the estate as provided in the will, notwithstanding the failure to supersede in connection with the writ of error, it is not necessary to decide. The appellee regarded it as a limitation, and made her application under that view. No other legatee or distributee has made objection to the action of the court. The error, if any, is not to the prejudice of the executors, so far as we can see, and they have no apparent cause of complaint. Lancaster v. Collins, 115 U. S. 222.
The order of distribution is clearly intended to be so limited, in conformity with that section, that, no matter how the writ of error may terminate or result, the appellee cannot receive *297anything more than she would be clearly entitled to, either as legatee under the will, or as heir at law or next of kin, in case of intestacy. Other legatees are amply protected in the event that the will be finally established, and the executors, and persons entitled in case of intestacy, can suffer no possible injury should the probate be set aside and the will declared void.
3. The court did not err in holding that the appellee was entitled to the income of her share of the personal estate given her by the will.' The will expressly provides that her trustee shall apply the “ rents, issues, and profits thereof ” to her “ use [paying the same over to her] for life.” One of the executors, James L. McLane, is the designated trustee.
Where the will does not express an intention to the contrary, the rule is now general that the legatee of the life interest is entitled to receive the income or interest from the time of the testator’s death. Evans v. Iglehart, 6 Gill & J. 190; Cooke v. Meeker, 36 N. Y. 15, 19; Pollock v. Learned, 102 Mass. 49; Augerstein v. Martin, 1 T. & R. 232; 2 Roper, Legacies, 1320 et seq.; Perry on Trusts, Secs. 550, 551. The subsequent direction to the trustee, upon her death, to pay over “the principal thereof, with all the accumulations,” to certain other persons named, does not show an intention to the contrary.
If any special significance is to be attached to the word “ accumulations,” it must have reference to probable increases in the stocks, of which the estate largely consisted, through additions thereto made from time to time through the act of the several corporations represented. Such increase of capital stock has been held to constitute an accretion to the body of the fund, and not a part of the dividends or income for the benefit of the life tenant. Gibbons v. Mahon, 136 U. S. 549.
4. We must hold that the objections to the decree as rendered, which are embodied in the sixth, seventh, and eighth errors in order of assignment, are well taken. The decree *298is too general and uncertain in its terms. The whole matter of ascertaining the income, as well as the amounts to be retained for contingencies, is left generally to the executors, with no precise rule for their guidance. They have a right to demand certainty and precision in order that they may be duly protected by the decree on all sides. If this could not be attained, because of the state of the account then before the court, the order for distribution ought to have been deferred to the coming in of the new account ordered.
In the next place, the decree requires the payment to be made “ to or for the heirs at law.” So far as the appellee is concerned,, she is entitled to receive no part of the income directly from the executors. The will directs the share to which her interest attaches to be given in trust to James L. McLane, who is charged with paying the income to her during her life. The Orphans’ Court has no jurisdiction over him as trustee, though he be an executor of the estate also. It cannot compel him to the performance of his trust or control him therein. Hence, all that the Orphans’ Court could lawfully do in the premises would be to order the income for appellee’s benefit, that is, upon her legacy, to be paid over to the said trustee. If upon receipt thereof, he deny her right to it, she can hold him to account in a proceeding before another tribunal. This disposes, too, for the purposes of this case, of the question whether the rights of the remaindermen, after the determination of the life estate, have been, or can be, concluded by the decree below, as regards the question whether the income of the fund from the time of the testator’s death shall be deemed to be for the benefit of the life tenant, as income, or of the remainder-men, as accumulations to the principal. If the trustee apprehend any difficulty on this account, he has ample means for his complete protection.
For the defects in the decree herein pointed out it must be reversed, and the cause remanded that the decree may be modified and reformed in the aforesaid particulars. As *299the original record brought tip by the appellants sufficiently discloses all the proceedings below that are necessary to the disposition of the case in this court, the costs of the certiorari, including transcript fees and charge for printing the same, must be taxed against the appellee, under the rules of this court. All other costs of appeal will be taxed against the appellants as executors, to be paid by them and charged against the said estate. It is so ordered.